Notice of Pre-AIA  or AIA  Status
Claims 1-12 are presented for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/25/19 has been considered by the Examiner.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 5, & 9 recite inter alia “a supplemental charge storage device that is hidden from view and that is integrated into the [PCI edge connector protector of claim 1 / motherboard connector of claim 5 / stacking connector of claim 9]; and electrically conductive contacts configured to transfer supplemental power from the supplemental charge storage device to the electronic security device by completing, through contacting corresponding electrically conductive fingers of the PCIe edge connector, an electrical circuit between the supplemental charge storage device and the security device”.  The nearest prior art, including Shin (U.S. Patent Publication 2017/0011002), Allo (U.S. Patent Publication 2020/0159682), Couillard (U.S. Patent Publication 2019/0205573), and Sion (U.S. Patent Publication 2018/011403) all disclose variations on PCI Express cards comprising a security module and a primary battery backup on .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Publications 2020/0159682 (Allo), 2019/0205573 (Couillard), 2018/011403 (Sion), and 2017/0011002 (Shin), for the reasons as discussed supra;
U.S. Patent Publications 2016/0181712 (Wig) & 2015/0370665 (Cannata); and U.S. Patent 10,729,030 (Cousineau), for disclosing modified connectors and connecting devices for PCI Express cards
Ultimaco HSM and IBM 4765 PCIE cards references, disclosing commercially available prior art examples of PCIE cards comprising a security module and primary battery backup.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849.  The examiner can normally be reached on 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS A. GYORFI
Examiner
Art Unit 2435





/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435